 



EXHIBIT 10.1
ACCELERATED OPTION SHARES LOCK-UP AGREEMENT
December ___, 2005
Raindance Communications, Inc.
Re:      Vested Option Shares Lock-up Agreement
Ladies and Gentlemen:
The undersigned officer of Raindance Communications, Inc., a Delaware
corporation (the “Company”), was granted certain stock options pursuant to the
Company’s 2000 Equity Incentive Plan (the “Plan”) as listed in Schedule A below
(the stock options so listed are referred to herein as the “Accelerated
Options”). Pursuant to Section 12(e) of the Plan, the Company’s Board of
Directors plans to amend the terms of the Accelerated Options in order to
accelerate the vesting of such options so that the undersigned has the right to
exercise such options in their entirety on December 31, 2005 (the “Amendment”).
In recognition of the benefit that the Amendment will confer upon the
undersigned, and for other good and valuable consideration receipt of which is
hereby acknowledged, the undersigned hereby agrees that, without the prior
written consent of the Company’s Board of Directors, the undersigned will not,
directly or indirectly, with respect to any Accelerated Option or shares
purchasable under the Accelerated Options (collectively, the Accelerated Options
and shares purchasable thereunder are referred to herein as the “Accelerated
Option Securities”), take any of the following actions from and after the date
hereof until the earlier of (i) the undersigned’s termination of services with
the Company, and (ii) the date such Accelerated Option would have vested in full
under the original terms governing such options, including the Stock Option
Grant Notice and resolutions adopted by the Board of Directors relevant thereto,
applicable to such Accelerated Option: (1) Offer, pledge, announce the intention
to sell, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, or otherwise transfer or dispose of, the Accelerated Option
Securities, or (2) enter into any swap, option, future, forward or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Accelerated Option Securities, regardless of whether any of
the transactions described in clause (1) or (2) above is to be settled by
delivery of stock, in cash or otherwise.
Notwithstanding the foregoing, the restrictions set forth in the preceding
paragraph shall not apply to (i) Accelerated Option Securities that, as of the
date of any such restricted action, already would have been vested pursuant to
the terms of the original stock option applicable to such Accelerated Option,
(ii) transfers of Accelerated Option Securities made as a bona fide gift

 



--------------------------------------------------------------------------------



 



or gifts, provided that the donee or donees thereof agree to be bound by the
restrictions set forth herein prior to such transfer, and (iii) transfers of
Accelerated Option Securities made to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound by the restrictions set forth
herein prior to such transfer, and provided further that any such transfer shall
not involve a disposition for value. Nothing in this Agreement shall confer upon
the undersigned the right to take any action with respect to any Accelerated
Option Securities that would violate applicable securities laws or the terms of
the Plan, the Stock Option Grant Notice and the Stock Option Agreement
applicable to such Accelerated Option Securities.
In furtherance of the foregoing, the Company and any duly appointed transfer
agent for the registration or transfer of the securities described herein are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Agreement.
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement. All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.
THIS LOCK-UP AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF COLORADO, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES
THEREOF.

             
 
      Very truly yours,    
 
           
 
           
 
  Signed:        
 
           
 
           
 
  Print Name:        
 
           

 



--------------------------------------------------------------------------------



 



Schedule A

                    Option Grant Date     Shares Subject to Option     Option
Exercise Price                                                                  
                           

 